           Case 1:20-cv-07181-JMF Document 7 Filed 10/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER ZONIS,

                                   Plaintiff,

                       -against-                                     20-CV-7181 (JMF)

                                                                    ORDER OF SERVICE
 LIZZIE GRUBMAN; HOWARD LORBER;
 NEIL SROKA,

                                   Defendants.

JESSE M. FURMAN, United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction and asserting claims for infringement in violation of the Copyright Act. Plaintiff also

asserts state law claims. By order dated September 8, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis.

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)).

       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to

serve until 90 days after the date the summons is issued. If the complaint is not served within that

time, Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d
            Case 1:20-cv-07181-JMF Document 7 Filed 10/02/20 Page 2 of 3




56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of

time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the

[plaintiff proceeding IFP] provides the information necessary to identify the defendant, the

Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

         To allow Plaintiff to effect service on Defendants Lizzie Grubman, Howard Lorber, and

Neil Sroka through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon

these defendants.

         Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Lizzie Grubman, Howard Lorber, and Neil Sroka and deliver to the U.S. Marshals

Service all documents necessary to effect service.

SO ORDERED.

Dated:     October 2, 2020
           New York, New York

                                                              JESSE M. FURMAN
                                                            United States District Judge



                                                   2
Case 1:20-cv-07181-JMF Document 7 Filed 10/02/20 Page 3 of 3




           DEFENDANTS AND SERVICE ADDRESSES


   Lizzie Grubman
   Lizzie Grubman Public Relations
   424 W 33rd Street
   New York, NY 10001 ·

   Howard Lorber
   Douglas Elliman Realty, LLC
   575 Madison Avenue
   New York, NY 10022

   Neil Sroka
   Douglas Elliman Realty, LLC
   575 Madison Avenue
   New York, NY 10022
